DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 15-17, 19, 21 and 24-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al. (US 2003/0141506) in view of Jeong (US 2009/0159917).
Regarding claim 11, Sano et al. teach a light emitting device (Figs. 12A, 12F) comprising: a conductive support substrate (supporting substrate 11 of Cu-W; Fig. 12F, [0128]); a light emitting structure (2 including 2a, 2b and 2c; Fig. 12F, [0022-0023]) on the conductive support substrate (11); a passivation layer (4a; Fig. 12F, [0029]) on the light emitting structure 
Sano et al. does not teach wherein the light emitting structure includes a roughness pattern that is disposed on a top surface of the light emitting structure.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Sano et al. and Jeong and to further include a roughness pattern on the light emitting structure as taught by Jeong, because the roughness pattern can enhance light emission efficiency ([0034]). 
Regarding claim 15, Sano et al. teach the light emitting device of claim 11, further comprising a bonding layer (13; Fig. 12F, [0127-0128]) disposed between the metal layer (the reflecting layer) and the conductive support substrate (11), wherein the bonding layer (13) comprises a recess (see Fig. 12F).  
Regarding claim 16, Sano et al. teach the light emitting device of claim 11, wherein the electrode (6) includes an outer electrode (the rightmost of 6 in Fig. 12F) disposed along a peripheral (the right edge) of the top surface of the light emitting structure (2a, 2b and 2c), and an inner electrode (the middle two of 6 in Fig. 12F), wherein the electrode (6) includes a pad portion (the rightmost of 6 in Fig. 12F), and wherein the passivation layer (4a) is spaced apart from the inner electrode (the middle two of 6 in Fig. 12F).
Regarding claim 17, Sano et al. teach wherein the second contact portion (an upper portion of the right 4a in Fig. 12F above the bottom surface of 2) directly contacts the third contact portion (a lower portion of the right 4a in Fig. 12F below the bottom surface of 2).
Sano et al. do not teach wherein the electrode includes a first roughness pattern on a top surface of the electrode, and a second roughness pattern on a bottom surface of the electrode.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Sano et al. and Jeong and to further include a roughness pattern on the second conductive semiconductor layer and the transparent electrode layer as taught by Jeong, because the roughness pattern can enhance light emission efficiency and the transparent electrode layer can help diffuse a current into a whole region as taught by Jeong ([0034, 0069]). 
Regarding claim 19, Sano et al. teach wherein the metal layer (the reflecting layer).
Sano does not teach the metal layer includes at least one of Pt, Ti, or Ni.
In the same reference of Sano et al., Sano et al. teaches in paragraph [0126], a metal layer (first terminal; [0126]) includes at least one of Pt, Ti, or Ni (Ni, [0126]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Figs. 12A and 12B and paragraph [0126] of Sano, and to use Ni as the material of the metal layer, because Sano et al. teach the metal layer (the reflecting layer) to be a reflecting layer ([0137]) and Sano et al. also teach that Ni is a metal material with high reflectivity ([0126]). 
Regarding claim 21, Sano et al. teach the light emitting device of claim 11, wherein the passivation layer (4a) is in contact with the electrode (6), and wherein the metal layer (the reflecting layer).  
Sano does not teach the metal layer includes at least one of Pt, Ti, or Ni.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Figs. 12A and 12B and paragraph [0126] of Sano, and to use Ni as the material of the metal layer, because Sano et al. teach the metal layer (the reflecting layer) to be a reflecting layer ([0137]) and Sano et al. also teach that Ni is a metal material with high reflectivity ([0126]). 
Regarding claim 24
Regarding claim 25, Sano et al. teach wherein the outer electrode (leftmost and rightmost portions of 6 shown in Fig. 12F) includes an outer side surface and an inner side surface (see Fig. 12F, wherein the outer side surface of the outer electrode (the right surface of the rightmost portion of 6 shown in Fig. 12F) is spaced apart from an outermost side (the leftmost side) of the top surface of the light emitting structure (2a, 2b and 2c).
Sano et al. do not teach wherein the outer side surface of the outer electrode (the right surface of the rightmost portion of 6 shown in Fig. 12F) is disposed within 50 µm from the outermost side (the leftmost side) of the top surface of the light emitting structure (2a, 2b and 2c).
Parameters such as the distance between the outer side surface of the outer electrode (the right surface of the rightmost portion of 6 shown in Fig. 12F) and the outermost side (the leftmost side) of the top surface of the light emitting structure which corresponds to the size of the device in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired luminance.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the distance between the outer side surface of the outer electrode (the right surface of the rightmost portion of 6 shown in Fig. 12F) and the outermost side (the leftmost side) of the top surface of the light emitting structure within the range as claimed in order to form the desired luminance.
Regarding claim 26
Regarding claim 27, Sano et al. teach the light emitting device of claim 15, wherein the conductive protection layer (the rightmost portion of the reflective layer in Fig. 12F) is directly disposed at a periphery portion (right peripheral portion) of the bonding layer (13; see Fig. 12F).
Regarding claim 28, Sano et al. teach the light emitting device of claim 27, wherein the conductive protection layer (the rightmost portion of the reflective layer in Fig. 12F) is vertically overlapped with at least one portion of the electrode (6; see Fig. 12F).
Regarding claim 29, Sano et al. teach the light emitting device of claim 11, wherein the conductive protection layer (the rightmost portion of the reflective layer in Fig. 12F) is vertically overlapped with at least one portion of the electrode (6; see Fig. 12F).
Regarding claim 30, Sano et al. teach the light emitting device of claim 11, wherein the conductive protection layer (the rightmost portion of the reflective layer in Fig. 12F) is directly in-contact with a bottom surface of the third contact portion of the passivation layer (a lower portion of the right 4a in Fig. 12F; see Fig. 12F).

Response to Arguments
Applicant's arguments with respect to claim 11 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. (US 2008/0296627) teach a LED having metal electrodes and an insulating protective film.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/19/2021